Mountain Valley Pipeline, LLC
v. Easements to Construct, et al.

Exhibit l
To
Plaintiff’s Motion for a Preliminary

Injunction Against Tree-Sitters on
MVP Parcel No. VA-MO-022

Case 7:17-CV-OO492-EKD Document 1108-1 Filed 12/28/18 Page 1 of 3 Pageid#: 32166

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION
MOUNTAIN VALLEY PIPELINE, LLC,

Plaintiff,
Case No. 7:l7-CV-OO492-EKD

)
)
)
)
)
)
)
)
EASEMENTS TO CONSTRUCT, OPERATE, )
AND MAINTAIN A NATURAL GAS )
PIPELINE OVER TRACTS OF LAND IN )
GILES COUNTY, CRAIG COUNTY, )
MONTGOMERY COUNTY, ROANOKE )
COUNTY, FRANKLIN COUNTY, AND )
PITTSYLVANIA COUNTY, VIRGINIA, )
et al. , )
)
Defendants. )
VERIFICATION
I, Jeffrey J. Klinefelter, declare as follows:
l. l am Director of Construction for Mountain Valley Pipeline, LLC
(“MVP”). In this capacity, l am familiar With location and status of construction for the
pipeline.
2. The two tree-sitters on VA-MO-022 (as amended) are preventing
MVP from accessing the easements on this tract and clearing the trees. Unless the tree-

sitters are removed, MVP Will not be able to complete construction of the pipeline at this

location, and it Will sustain substantial damages.

Case 7:17-CV-OO492-EKD Document 1108-1 Filed 12/28/18 Page 2 of 3 Pageid#: 32167

3. MVP had planned to clear the trees on this tract earlier this year. Due
to a proposed route change, however, MVP Was unable to complete the work. The route
change has now been approved by FERC, but, in the meantime, the tree-sitters have
occupied the property and prevented MVP from completing the Work.

4. MVP is asking the Court to remove the tree-sitters so MVP can
complete its work on this tract.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this _28t_h day of December, 2018.

;g<’q/r,

Jeffrey J. Klinefelter

Case 7:17-CV-OO492-EKD Document 1108-1 Filed 12/28/18 Page 3 of 3 Pageid#: 32168

